Case 3:18-cv-07354-WHA Document 173-33 Filed 11/21/19 Page 1 of 3




                 EXHIBIT 31
                 Case 3:18-cv-07354-WHA Document 173-33 Filed 11/21/19 Page 2 of 3


  Appointment
  From:           Young, Diane M. [/O=WELLS FARGO & CO./OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=U173630]
  Sent:           10/15/2014 3:47:29 PM
  To:             Young, Diane M. [/o=wells fargo & co./ou=exchange administrative group
                  (fydibohf23spdlt)/cn=recipients/cn=u173630]; Burk, Rachelle [/o=wells fargo & co./ou=exchange administrative
                  group (fydibohf23spdlt)/cn=recipients/cn=rglando]; Brennan, Michael [/o=wells fargo & co./ou=exchange
                  administrative group (fydibohf23spdlt)/cn=recipients/cn=michael brennanboej; Coffin, Christie M. [/o=wells fargo &
                  co./ou=wfbl/cn=recipients/cn=ccoffin]; Crace, Kerrie C. [/o=wells fargo & co./ou=exchange administrative group
                  (fydibohf23spolt)/cn=recipients/cn=kccrace]; Eldridge, Venetia M. [/o=wells fargo &
                  co./ou=wfbl/cn=recipients/cn=eldridgv]; Fisher, Shanna [/o=wells fargo & co./ou=exchange administrative group
                  (fydibohf23spolt)/cn=recipients/cn=sfishel]; Gross, Marcia R. [/o=wells fargo & co./ou=exchange administrative
                  group (fydibohf23spdlt)/cn=recipients/cn=mrgross]; Hartwig, Shawn [/o=wells fargo &
                  co./ou=wfbl/cn=recipients/cn=n586613]; James, Anne L. [/o=wells fargo & co./ou=wfbl/cn=recipients/cn=ajames];
                  Kvidt, Jennifer [/o=wells fargo & co./ou=wfbl/cn=recipients/cn=jkvidt]; Meekins, Timothy A [/o=wells fargo &
                  co./ou=wfbl/cn=recipients/cn=n656496x]; Pfeil, Daniel N. [/o=wells fargo &
                  co./ou=wfb1/cn=recipìents/cn=n713575x]; Schulz, Robin Ann [/o=wells fargo & co./ou=exchange administrative
                  group (fydibohf23spdlt)/cn=recipients/cn=a497283]; Wayne, Thomas [/o=wells fargo & co./ou=exchange
                  administrative group (fydibohf23spolt)/cn=recipients/cn=twayne]; Schutt, Jeffrey A [/o=wells fargo &
                  co./ou=wfb1/cn=recipients/cn=schuttja]

  Subject:        CCR #16548 - Corporate Advance & State Attorney Fee Matrix Research - Project Kick -Off Call

  Start:          10/27/2014 4:00:00 PM
  End:            10/27/2014 5:00:00 PM

  Recurrence:     (none)




  Hello All,
  We have received sponsor direction for the solution for CCR #16548 and are ready to move forward with the project
  kick-off!

  Issue: The HPA Tool currently contains a hard coded fee matrix, which when a trial is run, goes to information within the
  HPA for the specific state and grabs the state's average fees. These fees are figured into the repayment fees to
  determine borrower eligibility. It could mean that the fees are being overstated. It's pulling in fees that are not applicable
  to the file at the time.
  The table was built into the HPA. It is used in the decision and not in the final. The table is no longer maintained by
  anyone and the information is completely outdated.

  The purpose of this project is to identify / implement a process for obtaining accurate attorney fees at the time of
  Decisioning.

  An agenda for this meeting will be sent out prior to the call.

  If you notice that I have missed someone who should be on this call, please let me know and I will forward the meeting
  request.

  Kind Regards,

  Diane




  Join online meeting
  https://meet.wellsfargo.com/diane.m.young/1J111JHP




CONFIDENTIAL                                                                                             WF_HERNANDEZ_00000320
             Case 3:18-cv-07354-WHA Document 173-33 Filed 11/21/19 Page 3 of 3



   First online meeting?




CONFIDENTIAL                                                        W F_H ERNAN DEZ_00000321
